                                         Counseling and Advising Clients Exclusively on Laws of the Workplace

                                         Zabell & Collotta, P.C.
                                         1 Corporate Drive
                                         Suite 103                            Saul D. Zabell
                                         Bohemia, New York 11716              Email: SZabell@laborlawsny.com
                                         Tel. 631-589-7242
                                         Fax. 631-563-7475
                                         www.Laborlawsny.com


March 31, 2020

VIA ELECTRONIC MAIL: Failla_NYSDChambers@nysd.uscourts.gov &
VIA ELECTRONIC CASE FILING

The Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 11722
                                                   MEMO ENDORSED
      Re:     Kaplan v. NYS Dep’t. of Labor
              Case No.: 18-CV-3629 (KPF)

Your Honor:

       This firm is counsel to Plaintiff in the above-referenced matter. We
respectfully submit the foregoing pursuant to Federal Rule of Civil Procedure
60(b)(6) in response to the Court’s March 30, 2020 Order [ECF Doc. No. 89].

       While of course bound by Your Honor’s Order, we are concerned it may fail
to fully consider the scope of my auditory limitations. The sensory deprivation
experienced in a remote situation deprives me the ability to fully and fairly
examine witnesses. By virtue of my limitations I rely on visual cues more than
most. To that end, video clouds body language. This lack of interpersonal contact
during the deposition represents a tangible disadvantage to me. And, as stated
under prior cover, Defendant is acutely aware of my disability, itself
accommodating requests for in-person hearings.

      We note for the Court that Plaintiff has filed a State Court action (Index
No. 619183/209) against three (3) of the deponents: Messrs. Ben-Amotz,
Paglialonga, and Ms. Dix. The Court’s March 30, 2020 Order necessitates that
each anticipated deponent will now need to appear for an in-person re-
examination to cure the inevitable deficiencies stemming from remote depositions.

       We therefore respectfully request the Court reconsider its Order directing
that the depositions of this matter occur through video conference. In so doing, we
         March 31, 2020
         Page 2 of 2

         also respectfully ask the Court reconsider extending the deadline of April 17, 2020
         to May 17, 2020. This proposed date incorporates the anticipated curtailment of
         social distancing guidelines through the end of April 2020. See
         https://www.nytimes.com/2020/03/29/world/coronavirus-live-news-updates.html.

              We thank the Court for is continued time and attention to this matter.
         Counsel remain available should the Court require.

         Respectfully submitted,

         ZABELL & COLLOTTA, P.C.



         Saul D. Zabell

         cc:    Client
                All Counsel of Record (via Electronic Case Filing)


Application DENIED. The Court has personally observed counsel's auditory
abilities in numerous court appearances, both in-person and telephonic,
and continues to believe that depositions by video conference strike the
best balance between counsel's needs and everyone's health concerns.

Dated:         March 31, 2020                           SO ORDERED.
               New York, New York



                                                        HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE
